DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6, 10-18, and 22-33 are rejected.
Claims 7-9 and 19-21 are objected to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 10-19 and 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo (WO 2019031624, machine translation, hereinafter Woo) in view of Kennes et al (US PUB 20190239007, hereinafter Kennes).
Regarding claim 1, Woo discloses a removable acoustic module (e.g. Bluetooth receiver 20) comprising: an acoustic module housing (e.g. external covering of the receiver 20) configured to removably engage with a head-worn peripheral device (e.g. a spectacle 10) such that, when engaged with the head-worn peripheral device, the removable acoustic module is arranged to provide acoustic energy proximate a user’s ear (e.g. the receiver 20 generates sound for transmission into the user’s ears), (see figure 1); and, first circuitry (e.g. the receiver circuitry) arranged within the acoustic module housing, the first circuitry comprising acoustic circuitry (e.g. acoustic signals receiving circuit) and an acoustic transducer (e.g. an earphone 22), (see figure 2), the acoustic circuitry arranged to produce a first electrical signal, the first electrical signal utilized by the acoustic transducer to produce the acoustic energy proximate the user’s ear (inherently, electrical signal receiver by the receiver 20 is processed and converted into sound for transmission into the user’s ears), (see Woo, [0025]-[0030], and [0032], also figures 1-3).
Woo further teaches: wherein the acoustic module housing is arranged to magnetically couple (e.g. via a magnet 13) to the head-worn peripheral device (see Woo, figure 2), but fails to explicitly teach: ‘such that a component of magnetic retention force in a vertical axial direction is provided relative to ground. 
However, Kennes in the same field of endeavor teaches that it is well known in the art to provide an arrangement for magnetically coupling two separate elements together such that a component of magnetic retention force in a vertical axial direction is produced relative to the ground as demonstrated in paragraph [0289] and figure 6X. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a magnetic coupling arrangement providing a component of magnetic retention force in a vertical axial direction relative to the ground as taught by Kennes in the teachings of Woo so as to increase the coupling strength and attachment integrity between the two coupled elements, and thereby further improving the overall efficiency of the device.

Regarding claim 2, Woo as modified by Kennes discloses the removeable acoustic module of claim 1, wherein the acoustic module housing is arranged to magnetically couple to the head-worn peripheral device such that, in a resting, coupled position, respective components of magnetic retention force are provided in at least two axial directions that are orthogonal to each other (see Kennes, [0289] and figure 6X).

Regarding claim 3, Woo as modified by Kennes discloses the removeable acoustic module of claim 1, wherein the acoustic module housing includes a top side, a bottom side, a first side surface, a second side surface, a first end, a second end, and a tapered surface that extends between the top side and the first side surface, and a magnetic element arranged on, in, or beneath the tapered surface to magnetically couple to the head-worn peripheral device (e.g. the magnet 13 sandwiches between a magnetic element of the housing and a magnetic element of the frame to couple the housing to the frame 10), (see Woo, figures 2 and 3).

Regarding claim 4, Woo as modified by Kennes discloses the removeable acoustic module of claim 3, wherein the magnetic element comprises a permanent magnet or a material with high magnetic permeability for magnetically coupling to the head-worn peripheral device (see Kennes, [0070]-[0071] and figure 2; also Woo, figures 2 and 3).

Regarding claim 5, Woo as modified by Kennes discloses the removeable acoustic module of claim 1, wherein the acoustic module housing further comprises a recess or a protrusion arranged to engage the other of a recess or a protrusion of the head-worn peripheral device when the acoustic module is coupled to the head-worn peripheral device (e.g. the acoustic module housing is received in a matching recess of the frame 10), (see Woo, [0028]-[0030], figures 2 and 3).

Regarding claim 6, Woo as modified by Kennes discloses the removeable acoustic module of claim 1, wherein the acoustic module housing comprises a pair of hook-shaped recesses that are configured to engage a corresponding pair of hook-shaped protrusions on the head-worn peripheral device (see Woo, [0028]-[0030], figures 2 and 3).

Regarding claim 10, Woo as modified by Kennes discloses the removeable acoustic module of claim 1, but fails to explicitly teach: wherein the acoustic module housing comprises a plurality of recesses that are arranged to engage a corresponding plurality of projections on the head-worn peripheral device. However, Woo teaches an obvious equivalent by providing a recess (e.g. groove 11) in the frame 10 of the head-worn peripheral device arranged to engage corresponding projecting portion of the acoustic module housing, and further provides a retaining means, so as to inhibit rotation of the acoustic module away from the head-worn peripheral device once the acoustic module has been engaged with the head-worn peripheral device (see Woo, [0025]-[0030], and [0032], also figures 1-3).

Regarding claim 11, Woo as modified by Kennes discloses a modular audio system comprising: the removeable acoustic module of claim 1; and a head-worn peripheral device comprising a wearable eyeglass form-factor, the wearable eyeglass form-factor comprising a temple (see figure 1), the temple includes a socket (e.g. groove or recess 11) arranged to receive and removably engage with the removable acoustic module (see Woo, [0028]-[0030], figures 2 and 3).

Regarding claim 12, Woo as modified by Kennes discloses the modular audio system of claim 11, wherein the acoustic module housing defines a first tapered surface that supports a first magnetic element and wherein the socket defines a second tapered surface that supports a second magnetic element configured to magnetically couple with the first magnetic element (see Woo, figures 2 and 3, also Kennes, figure 6X).

Regarding claim 13, Woo as modified by Kennes discloses the modular audio system of claim 12, wherein at least one of the first magnetic element and the second magnetic element comprises a permanent magnet (see Kennes, [0070]-[0071] and figure 2; also Woo, figures 2 and 3).

Regarding claim 14, Woo as modified by Kennes discloses the modular audio system of claim 13, wherein at least one of the first magnetic element and the second magnetic element comprises a plate formed of a material with high magnetic permeability (e.g. it would be obvious to form the plates to which the magnet 13 is attached of high magnetic permeability in order to strengthen the magnetic coupling there at), (see Woo, [0028]-[0030], figures 2 and 3).

Regarding claim 15, Woo as modified by Kennes discloses the modular audio system of claim 11, wherein the acoustic module housing comprises a pair of hook-shaped recesses, and wherein the socket includes a corresponding pair of hook-shaped protrusions that are configured to engage the hook-shaped recesses (e.g. the acoustic module housing is fixedly received in a recess of the frame 10), (see Woo, [0028]-[0030], figures 2 and 3).

Regarding claim 16, Woo discloses a removable acoustic module (e.g. Bluetooth receiver 20) comprising: an acoustic module housing (e.g. external covering of the receiver 20) configured to removably engage with a head-worn peripheral device (e.g. a spectacle 10), the removable acoustic module is arranged to provide acoustic energy proximate a user’s ear (e.g. the receiver 20 generates sound for transmission into the user’s ears), (see figure 1); and, first circuitry (e.g. the receiver circuitry) arranged within the acoustic module housing, the first circuitry comprising acoustic circuitry (e.g. acoustic signals receiving circuit) and an acoustic transducer (e.g. an earphone 22), (see figure 2), the acoustic circuitry arranged to produce a first electrical signal, the first electrical signal utilized by the acoustic transducer to produce the acoustic energy proximate the user’s ear (inherently, electrical signal receiver by the receiver 20 is processed and converted into sound for transmission into the user’s ears), (see Woo, [0025]-[0030], and [0032], also figures 1-3).
Woo further teaches: wherein the acoustic module housing is arranged to magnetically couple (e.g. via a magnet 13) to the head-worn peripheral device (see Woo, figure 2), but fails to explicitly teach: such that, in a resting, coupled position, respective components of magnetic retention force are provided in at least two axial directions that are orthogonal to each other. 
However, Kennes in the same field of endeavor teaches that it is well known in the art to provide a magnetic coupling arrangement to magnetically hold two separate elements together such that in a resting, coupled position, respective components of magnetic retention force are provided in at least two axial directions that are orthogonal to each other (e.g. vertical and horizontal direction that are normal to each other) as demonstrated in paragraph [0289] and figure 6X. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a magnetic coupling arrangement providing components of magnetic retention force in at least two axial directions that are orthogonal (normal) to each other as taught by Kennes in the teachings of Woo so as to increase the coupling strength and attachment integrity between the two coupled elements, and thereby further improving the overall efficiency of the device.

Regarding claim 17, Woo as modified by Kennes discloses the removable acoustic module of claim 16, wherein a first component of magnetic retention force is provided in a first, horizontal axial direction and a second component of magnetic retention force is provided in a second, vertical axial direction (see Kennes, [0289] and figure 6X).

Regarding claim 18, Woo as modified by Kennes discloses the removeable acoustic module of claim 16, wherein the acoustic module housing comprises a pair of hook-shaped recesses that are configured to engage a corresponding pair of hook-shaped protrusions on the head-worn peripheral device (e.g. the acoustic module housing is received in a matching recess of the frame 10), (see Woo, [0028]-[0030], figures 2 and 3).

Regarding claim 22, Woo as modified by Kennes discloses the removeable acoustic module of claim 16, but fails to explicitly teach: wherein the acoustic module housing comprises a plurality of recesses that are arranged to engage a corresponding plurality of projections on the head-worn peripheral device. However, Woo teaches an obvious equivalent by providing a recess (e.g. groove 11) in the frame 10 of the head-worn peripheral device arranged to engage corresponding projecting portion of the acoustic module housing, and further provides a retaining means, so as to inhibit rotation of the acoustic module away from the head-worn peripheral device once the acoustic module has been engaged with the head-worn peripheral device (see Woo, [0025]-[0030], and [0032], also figures 1-3).

Regarding claim 23, Woo as modified by Kennes discloses the modular audio system comprising: the removeable acoustic module of claim 16; and a head-worn peripheral device comprising a wearable eyeglass form-factor, the wearable eyeglass form-factor comprising a temple (see figure 1), the temple includes a socket (e.g. groove 11) arranged to receive and removably engage with the removable acoustic module (see Woo, [0028]-[0030], figures 2 and 3).

Regarding claim 24, Woo as modified by Kennes discloses the modular audio system of claim 23, wherein the acoustic module housing defines a first tapered surface that supports a first magnetic element and wherein the socket defines a second tapered surface that supports a second magnetic element configured to magnetically couple with the first magnetic element (see Woo, [0028]-[0030], figures 2 and 3).

Regarding claim 25, Woo as modified by Kennes discloses the modular audio system of claim 24, wherein at least one of the first magnetic element and the second magnetic element comprises a permanent magnet (see Kennes, [0070]-[0071] and figure 2; also Woo, figures 2 and 3).

Regarding claim 26, Woo as modified by Kennes discloses the modular audio system of claim 25, wherein at least one of the first magnetic element and the second magnetic element comprises a plate formed of a material with high magnetic permeability (e.g. it would be obvious to form the plates to which the magnet 13 is attached of high magnetic permeability in order to strengthen the magnetic coupling there at), (see Woo, figures 2 and 3, also Kennes, figure 6X).

Regarding claim 27, Woo as modified by Kennes discloses the modular audio system of claim 23, but fails to explicitly teach: wherein the acoustic module housing comprises a plurality of recesses, and wherein the socket includes a corresponding plurality of projections that are configured to engage the plurality of recesses. However, Woo teaches an obvious equivalent by providing a recess (e.g. groove 11) in the frame 10 of the head-worn peripheral device arranged to engage corresponding projecting portion of the acoustic module housing so as to inhibit rotation of the acoustic module away from the head-worn peripheral device once the acoustic module has been engaged with the head-worn peripheral device (see Woo, [0025]-[0030], and [0032], also figures 1-3).

Claim(s) 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo (WO 2019031624, machine translation, hereinafter Woo)
Regarding claim 28, Woo discloses a removable acoustic module (e.g. Bluetooth receiver 20) comprising: an acoustic module housing (e.g. external covering of the receiver 20) configured to removably engage with a head-worn peripheral device (e.g. a spectacle 10) such that, when engaged with the head-worn peripheral device, the removable acoustic module is arranged to provide acoustic energy proximate a user’s ear (e.g. the receiver 20 generates sound for transmission into the user’s ears), (see figure 1); and, first circuitry (e.g. the receiver circuitry) arranged within the acoustic module housing, the first circuitry comprising acoustic circuitry (e.g. acoustic signals receiving circuit) and an acoustic transducer (e.g. an earphone 22), (see figure 2), the acoustic circuitry arranged to produce a first electrical signal, the first electrical signal utilized by the acoustic transducer to produce the acoustic energy proximate the user’s ear (inherently, electrical signal receiver by the receiver 20 is processed and converted into sound for transmission into the user’s ears), (see figure 2). 
Woo does not explicitly teach: wherein the acoustic module housing comprises a plurality of recesses that are arranged to engage a corresponding plurality of projections on the head-worn peripheral device. However, Woo teaches an obvious equivalent by providing a recess (e.g. groove 11) in the frame 10 of the head-worn peripheral device arranged to engage corresponding projecting portion of the acoustic module housing, and further provides a retaining means, so as to inhibit rotation of the acoustic module away from the head-worn peripheral device once the acoustic module has been engaged with the head-worn peripheral device (see Woo, [0025]-[0030], and [0032], also figures 1-3).

Regarding claim 29, Woo as modified by Kennes discloses the removable acoustic module of claim 28, wherein the acoustic module housing is arranged to magnetically couple (e.g. via magnet 13) to the head-worn peripheral device (see Woo, figures 2 and 3).

Regarding claim 30, Woo discloses a modular audio system comprising: the removeable acoustic module of claim 28; and a head-worn peripheral device comprising a wearable eyeglass form-factor, the wearable eyeglass form-factor comprising a temple (see figure 1), the temple includes a socket (e.g. groove 11) arranged to receive and removably engage with the removable acoustic module (see Woo, [0028]-[0030], figures 2 and 3).

Regarding claim 31, Woo discloses the modular audio system of claim 30, wherein the acoustic module housing defines a first tapered surface that supports a first magnetic element and wherein the socket defines a second tapered surface (e.g. internal tapered recess) that supports a second magnetic element configured to magnetically couple with the first magnetic element (see Woo, [0028]-[0030], figures 2 and 3).

Claim(s) 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo as applied to claim 28 above, and further in view of Kennes et al (US PUB 20190239007, hereinafter Kennes).
Regarding claim 32, Woo discloses the modular audio system of claim 31, wherein at least one of the first magnetic element and the second magnetic element comprises a permanent magnet.
However, Kennes in the same field of endeavor teaches that it is well known in the art to apply a permanent magnet for coupling two separate parts together as demonstrated in [0070]-[0071] and figure 2. Therefore, it would have been obvious to any person having an ordinary skill in the art to incorporate a permanent magnet as taught by Kennes in the teachings of a Woo in order to achieve a stronger magnetic attraction between the coupled elements, and thereby further improving the efficiency.

Regarding claim 33, Woo as modified by Kennes discloses the modular audio system of claim 32, wherein at least one of the first magnetic element and the second magnetic element comprises a plate formed of a material with high magnetic permeability (e.g. it would be obvious to form the plates to which the magnet 13 is attached of high magnetic permeability in order to strengthen the magnetic coupling there at), (see Woo, figures 2 and 3, also Kennes, figure 6X).

Allowable Subject Matter
Claims 7-9 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OYESOLA C OJO/Primary Examiner, Art Unit 2654.